Citation Nr: 0031590	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  98-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



INTRODUCTION

The veteran served on active duty from January 1965 to August 
1968 and from July 1971 to March 1988.  The appellant is the 
widow of the veteran.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 


REMAND

The appellant asserts that the veteran's death was related to 
service and that she is entitled to service connection for 
the cause of his death.  At the time of the veteran's death 
in April 1997, service connection was in effect for a 
psychiatric disorder.  A private medical statement of record 
provides the opinion that the veteran's chronic depression 
and anxiety, or the medication taken therefor, contributed to 
his fatal heart attack.

The appellant's claim was remanded by the Board in October 
1999 in order that the private medical records from Bryan 
Memorial Hospital relating to the veteran's initial heart 
attack in March 1997 could be obtained.  These records were 
obtained.  However, the March 1997 records from Bryan 
Memorial Hospital indicate that the veteran had his initial 
heart attack in February 1997 not in March 1997.  These 
records show that the veteran received his initial treatment 
at St. Francis Hospital in February 1997 prior to his 
transfer to Bryan Memorial Hospital on March 5, 1997.  The 
Board notes that in December 1999 the appellant supplied a 
list of the health care providers who had treated the veteran 
for his cardiac condition.  This list included St. Francis 
Hospital.  However, VA has not made an attempt to obtain 
medical records from St. Francis Hospital.  Considering the 
private medical opinion set forth above, the Board finds that 
the medical records associated with the veteran's cardiac 
treatment at St. Francis Hospital are pertinent to the claim 
and should be obtained.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and request the names, addresses, and 
dates of treatment of any health care 
providers who provided treatment to the 
veteran that she thinks might be relevant 
to her claim.  The RO should request that 
the appellant supply the necessary 
authorizations so that the RO can attempt 
to obtain identified medical records.  
The RO should specifically request that 
the appellant provide the necessary 
authorizations so that medical records 
may be requested from St. Francis 
Hospital, from the Madonna Rehabilitation 
Center, from David Colan, M.D., from Dr. 
Wariyar, and from Central Nebraska 
Rehabilitation.  All records obtained 
should be associated with the veteran's 
claims file.  If the RO is unable to 
obtain any identified records the RO must 
identify to the appellant which records 
were unobtainable, the RO must describe 
to the appellant the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the appellant must be 
sent to the appellant's representative.

2.  When the above action has been 
accomplished, the RO should examine these 
records to determine if there are any 
other private medical records which 
should be obtained.  If so, the RO should 
contact the appellant for the necessary 
authorizations and attempt to obtain any 
such records.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
No action is required of the appellant unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. P. JONES 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

